I concur in Paragraphs I, II and III. In Paragraph IV I concur because we are bound by the construction given the Oregon Constitution by the Supreme Court of that State prior to our adoption of its provisions. With respect to Paragraph V, it is enough to say that the expressions in Section 81, therein referred to, do not indicate any intent to put the act in force under the "public peace, health or safety" clause of the referendum section of our Constitution. As to the "broader question," I express no *Page 601 
opinion. It cannot be involved in this case. In the remaining paragraphs I concur. Williams, Goode and Williamson, JJ.,
concur.